Citation Nr: 0619194	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  99-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a respiratory 
disorder, including chronic bronchitis and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1985 to September 1989 and from November 1990 to 
May 1991.  The case is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Providence Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran perfected her appeal regarding the 
issues of entitlement to service connection for an adjustment 
disorder, bronchitis, and Hepatitis C.  In May 1999, the 
veteran testified before a decision review officer; a 
transcript of that hearing is of record.  In a July 1999 
rating decision, the RO granted service connection for an 
adjustment disorder.  The only issues remaining before the 
Board are entitlement to service connection for hepatitis C 
and a respiratory disorder, including chronic bronchitis 
and/or asthma.  

The issue entitlement to service connection for a respiratory 
disorder, including chronic bronchitis and asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Hepatitis C was not manifested in service, and there is no 
competent evidence of a nexus between such disease and 
service.




CONCLUSION OF LAW

Service connection for hepatitis is not warranted. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Service connection for the veteran's claims was initially 
denied as not well-grounded, but was thereafter reconsidered 
on the merits, and well-groundedness is not an issue.  The 
veteran has been advised of VA's duties to notify and assist 
in the development of her claims and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in 
August 2005, the RO notified the veteran of the information 
and evidence needed to substantiate and complete her claims, 
of what part of that evidence she was to provide, and what 
part VA would attempt to obtain for her.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The August 2005 letter advised the veteran to 
submit "any evidence in [her] possession that pertains to 
[her] claim."
It is noted that the rating decision on appeal was in June 
1998.  Notice fully complying with the provisions of the VCAA 
was not provided to the veteran until August 2005.  
Therefore, the veteran did not receive proper notice prior to 
the initial rating decision denying her claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  In correspondence received in August 
2005, the veteran waived the 60 day waiting period on the 
Supplemental Statement of the Case, so that the case may be 
forwarded immediately to the Board for a decision.  

And while the appellant was not notified until April 2006 of 
the disability ratings and effective date of an award in 
regards to her claim of service connection for hepatitis C 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
she is not prejudiced by the timing of such notice since the 
Board concludes below that there is a preponderance of the 
evidence against this claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.   

The record includes service medical records (SMR's), service 
personnel records, and VA treatment records.  VA is required 
to provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  Here, the RO 
arranged for an examination in October 2004.  All notice and 
duty to assist requirements appear to be met.  The veteran is 
not prejudiced by the Board's review of the matter on the 
merits.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

SMR's and personnel records show that the veteran was an 
operating room specialist.  During her first period of active 
service, treatment records, including a May 1985 entrance 
examination, are negative for any complaints, treatment, or 
findings of hepatitis C.  In March 1986, she was seen for 
complaints of nausea and vomiting.  In June 1986, she was 
treated for mononucleosis which later resolved.  A review of 
her SMR's show that she had been treated for multiple 
perianal warts and in March 1987, the warts were removed by 
laser surgery.  An August 1989 examination was negative for 
hepatitis C.  During her second period of service, on a 
January 1991 report of medical history, the veteran checked 
"don't know" with regards to the question of whether or not 
she had hepatitis.  The medical examination was negative for 
any findings of hepatitis.  Multiple medical records with 
regards to hospitalization for nasal surgery in early March 
through April 1991 included laboratory data, but did not 
include a diagnosis of hepatitis.  On April 1991 report of 
medical history hepatitis was not implicated and the 
examination was negative for any complaints, treatment, or 
findings of hepatitis C.  

April 1990 to June 2005 treatment records from Providence VA 
Medical Center show that in May 1991 the veteran reported a 
history of migraines with episodic bouts.  She also reported 
a history of elevated liver function tests (LFT's) and 
insomnia.  In August 1991 she reported abnormal LFT's were 
discovered when she donated blood.  She indicated that she 
was working as an OR technician and had a few needle sticks.  
At the time of that visit there was a question as to whether 
the abnormal LFT's were related to her us of nonsteroidal 
anti-inflammatory drugs and Percocet.  In November 1991, the 
examiner reported no stigmata of active liver disease.  On 
February 1992 all hepatitis serologies (A, B, C) were 
negative.  In June 1992 she complained of frequent cramps and 
abdominal pain.  LFT's were elevated, but an abdominal 
ultrasound was negative.  In April 1993, a cold was noted; 
the veteran denied abdominal pain, vomiting, or increased 
bowel habits.  Abnormal LFT's were reported to be of unclear 
etiology.  On December 1993, she had a follow-up appointment 
for migraines, increased LFT's, and dysmenorrheal.  In 
February 1994, it was questioned whether the Tylenol or 
Percocet were causing the increased LFT's.  In August 1994 
she was seen for a follow-up regarding a liver biopsy that 
revealed that she was positive for hepatitis C.  It was also 
noted that she had increasing LFT's over the past 1 to 2 
years.  Subsequent records showed continued treatment for 
hepatitis C.  A December 2004 record noted that she had a 
liver biopsy done in 1994 that showed mild inflammation with 
no fibrosis.  It was uncertain how she contracted hepatitis C 
as she had no history of intravenous drug abuse, known sexual 
contact, tattoo, etc.  She found out that she had hepatitis C 
status post Gulf War.  A liver biopsy was performed at an 
outside institution in 2000 (7 years after her initial 
biopsy).  She brought a copy of her most recent biopsy result 
from Morton Hospital which showed mild chronic inflammatory 
changes with slight portal fibrosis, slight stenosis, and 
slight periportal lymphocytic infiltrate.  

On October 2004 VA examination, the veteran indicated that 
she had no risk factors except for in-service incidents 
during the Gulf War where she had been involved in handling 
and burning of human wastes with lack of universal 
precautions.  She indicated that she had fluid in the eye and 
open wounds that would have fluid contact as well.  She had 
numerous injections while in the service including in the 
Gulf area.  She denied sexual contacts for exposure to 
hepatitis C.  She indicated that she was a blood donor prior 
to going to the Gulf War, but when she returned she was 
denied from donating blood because of abnormalities in her 
laboratory testing, which was implied to be hepatitis C.  She 
was treated in the past for perianal condyloma acuminatum (in 
1987) status post laser removal.  It was noted that she was 
at risk since the 1980's for blood or body fluid exposure 
during her occupation as a surgical technician and operating 
room specialist.  Prior to enlistment in service, of note, as 
well, is that she had increased liver functions prior to 
active duty in 1990.  It was noted that in December 1990, she 
had increased liver chemistries with an AST of 52 and an ALT 
of 71.  These progressively increased after that time.   Her 
tour of active duty ended in May 1991.  In February 1992, she 
had a negative antibody for hepatitis C.  

On October 2004 VA examination, the examiner stated that 
there is no clear evidence of exposure during the veteran's 
tour of duty in the military.  The most likely exposure from 
which she could have acquired hepatitis C is from blood.  
Body fluids and feces are not a common source of transmission 
of hepatitis C, and it would unlikely be transmitted in 
contact with feces.  The veteran evidently has other risk 
factors for hepatitis C by her history of having condyloma 
acuminatum of the perianal area.  There is a question as well 
which includes sexual transmission.  The examiner commented 
that it is difficult for the veteran to attribute her 
hepatitis C to exposure during her service time as nine 
months after discharge she had a negative antibody, which is 
well within the window period of developing an antibody for 
this.  The examiner indicated that the veteran most likely 
had some degree of liver dysfunction prior to 1990 because of 
her increased liver chemistries.  The veteran indicated that 
she was able to donate blood up until the time she returned 
from the Gulf War, but at that same time testing for 
hepatitis C most likely was not taking place, so she may have 
been donating blood during a time when hepatitis C was not 
being tested in donors.  The examiner opined that there is no 
causal evidence that can be documented for acquiring 
hepatitis C through the service.  

III.  Criteria and Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).;  see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran asserts that she contracted hepatitis C, which 
was not diagnosed until 1994, through exposure to the 
hepatitis C virus while she was in service.  She reported a 
number of risk factor for hepatitis C during service, such as 
exposure to blood, body fluids, and feces.  

Service personnel records reflect that she was an operating 
room specialist, which conceivably she was exposed to blood, 
body fluids, and feces.  SMR's show that she had been treated 
for multiple perianal warts; in March 1987 she underwent the 
removal of them.  During her January 1991 physical 
examination, she answered "don't know" with regards to a 
question as to whether or not she had hepatitis.  April 1991 
examination was negative for any indication of hepatitis.  
There is no objective evidence showing that she was diagnosed 
with hepatitis C or was suspected of having hepatitis C while 
on active duty.  There is no evidence that she required a 
blood transfusion.  
The first medical evidence that includes a diagnosis of 
hepatitis C is not until approximately three years after 
separation from service in 1991.  There is no competent 
(medical) evidence of record that relates hepatitis C to any 
event, injury, or disease in service.  A careful review of 
all VA and private medical records revealed no opinion 
linking the veteran's hepatitis C to service or to a risk 
factor therein.

To the contrary, the record contains a statement from a VA 
doctor who examined the veteran in October 2004 and offered a 
medical opinion that does address the specific issue of the 
likely etiology of the veteran's hepatitis C.  This VA 
examiner indicated there is no causal evidence that can be 
documented for acquiring hepatitis C through the service.  In 
support of this conclusion, the examiner indicated that body 
fluids and feces are not a common source of transmission of 
hepatitis C, and it would unlikely be transmitted in contact 
with feces.  The examiner did comment that the most likely 
hepatitis C exposure that the veteran could have had is from 
blood.  However, it is difficult to attribute her hepatitis C 
to exposure during her military service as nine months after 
her discharge, she had a negative antibody, which is well 
within the window period of developing an antibody for 
hepatitis C.  In regards to the veteran's increase liver 
chemistries in 1990, the examiner indicated that the veteran 
most likely had some degree of liver dysfunction.  The 
examiner indicated that in regards to the veteran not being 
able to donate blood after she returned from the Gulf War, 
does not necessarily indicate a time frame as to when she 
acquired hepatitis C.  The examiner added that testing for 
hepatitis C was not likely taking place, so she could have 
been donating blood at a time when hepatitis C was not being 
tested in donors.  The examiner stated that there is no clear 
evidence of exposure during the veteran's service.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence. Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the October 2004 medical opinion merits substantial 
probative weight.  The opinion was given by a doctor who 
examined the veteran and had the benefit of a review of the 
veteran's entire claims file.  There is still no objective 
evidence showing that the veteran, as argued, developed 
hepatitis C due to some in-service activity.  The only 
evidence purporting to show a connection between the 
veteran's service and hepatitis C is in her own allegations.  
Because she is a lay person, her opinions as to medical nexus 
are not competent evidence.  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required." 
See Espiritu, supra.

In summary, a VA doctor has concluded that it is unlikely 
that the veteran's hepatitis C is related to service, and 
there is no competent medical evidence supporting the 
veteran's allegation that her current hepatitis C is related 
to service.  The preponderance of the evidence is against her 
claim, and it must be denied.


ORDER

Service connection for hepatitis C is denied.


REMAND

SMR's reflect that the veteran was treated for bronchitis in 
service.  She also had complaints of a sore throat, and on 
examination in May 1989, there were mild rales  in the mid 
lung field bilaterally with inhalation.  Post service medical 
records include a diagnosis of bronchitis approximately two 
years after the veteran was discharged from service.  
Subsequent records show treatment for bronchitis.  In 2001, 
she was diagnosed with bronchial asthma as she had wheezing 
associated with her bronchitis episodes.  A VA examination is 
indicated to determine whether the veteran has a current 
respiratory disorder such as chronic bronchitis and/or asthma 
that is related to the documented bronchitis episodes or 
symptoms in service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation she received for a respiratory 
disorder, including bronchitis and asthma 
since her discharge from service.  The RO 
should obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources.  

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to ascertain the nature and 
likely etiology of any respiratory 
disorder, including chronic bronchitis 
and/or asthma.  Her claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically opine whether it is at least 
likely as not that any current respiratory 
disorder had its onset in or is otherwise 
related to the veteran's military service.  
The examiner should specifically comment 
on any episodes of bronchitis documented 
in service and explain the rationale for 
any opinion given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and her 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board.  






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


